VAUGHN, Judge.
The only questions presented by these appeals are whether errors appear on the face of the record proper and whether the sentence imposed is in excess of statutory limits. We answer these questions in the negative.
Counsel for defendants on this appeal did not represent them at trial. The defendants assert that their only assignment of error is the improper consolidation of the cases for trial. The record contains no exception. Under the circumstances, we have nevertheless considered on its merits the question defendants attempt to raise on appeal and find the defendants’ position to be without merit.
Affirmed.
Judges Brock and Morris concur.